HOLDAWAY, Associate Judge,
dissenting:
I dissent. It is only by considerable straining and stretching that my colleagues are able to “read in” a claim by appellant of clear and unmistakable error in previous adjudications. I would find that when appellant attempted to reopen with new and material evidence she produced none. I would therefore affirm the case but without prejudice to appellant to reopen properly on the basis of clear and unmistakable error. She can do so simply by alleging what the error was and why it was both clear and unmistakable at the time it was made and in light of the facts and the law extant at that time. I also express concern about the detailed instructions to the BVA that tell it, in effect, how to factually adjudicate the case. In doing so my colleagues tend to dilute the authority that Congress gave the BVA, and withheld from this Court, the role of a primary finder of fact.